Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/26/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a stator vane stage including a plurality of stator vanes”, “a first intra-vane flow passage that is defined in a first of the plurality of stator vanes”, and “a second intra-vane flow passage that is defined in a second of the plurality of stator vanes”, so that the first 
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a stator vane stage including a plurality of stator vanes”, “a first intra-vane flow passage that is defined in a first of the plurality of stator vanes”, and “a second intra-vane flow passage that is defined in a second of the plurality of stator vanes”, so that the first and second intra-vane flow passages are in the same stage but different vanes.  The election dated 10/27/2020 chose Species A (Figure 2, 4, and 5), so that it is unclear how the claim, which recites the first and second intra-vane flow passages are in the same stage but different vanes, reads on the elected Species A (Figure 2, 4, and 5) which has the first and second intra-vane flows passages in different stator vane stages.  
Claim 3 recites “wherein the stator vane stage is one of a plurality of stator vane stages arranged in a main flow direction parallel to the axis, and wherein the first of the plurality of stator vanes is in a first of the plurality of stator vane stages, and the second of the plurality of claim 1 recites the first and second intra-vane flow passages are in the same stage but claim 3 recites that the first and second intra-vane flow passages are in different stages.  Thus, it is unclear if the first and second intra-vane stages are in the same or different vane stages.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreis et al (US 5525032 as referenced in OA dated 11/24/2020) in view of Fukue et al (US 6065282 as referenced in OA dated 11/24/2020) and Liang et al (US 8668437).

    PNG
    media_image1.png
    518
    739
    media_image1.png
    Greyscale

Annotated Figure 3 of Kreis et al (US 5525032)

    PNG
    media_image2.png
    542
    756
    media_image2.png
    Greyscale

Annotated Figure 1 of Fukue et al (US 6065282)


    PNG
    media_image3.png
    444
    503
    media_image3.png
    Greyscale

Annotated Figure 2 of Liang et al (US 8668437)

Regarding claim 1, Kreis discloses a gas turbine system (Figure 3), comprising: 
a turbine (Column 3, line 30-31) including 
a rotation shaft (Figure 3, 1 and 2) configured to rotate around an axis (Figure 3, 14),a rotor blade stage (The stage made of the left instance of Figure 3, 21) including a plurality of rotor blades (The left instance of Figure 3, 21. Column 2, line 38-42) arranged on an outer circumference (The outer circumference of Figure 3, 1 and 2) of the rotation shaft with intervals in a circumferential direction (The intervals between circumferentially adjacent blades of the left instance of Figure 3, 21), 
a casing (Figure 3, 3) surrounding the rotation shaft and the plurality of rotor blades, and 
(The stages made of Figure 3, 5, 16, 17), each including a plurality of stator vanes (Figure 3, 5, 16 or 17, respectively. Column 2, line 38-42) fixed to the casing and arranged with intervals in the circumferential direction (The intervals between circumferentially adjacent vanes of Figure 3, 5, 16 or 7, respectively); and 
a turbine-cooling system (Figure 3, 18, 10, 15, 7) configured to cool the turbine with cooling air (Column 1, line 58-60),
wherein the turbine-cooling system includes
a first intra-vane flow passage (Figure 3, 18) that is defined in a first (Figure 3, 17 with 18) of the plurality of stator vanes so as to penetrate the first of the plurality of stator vanes in a radial direction, 
a second intra-vane flow passage (Figure 3, 7) that is defined in a second (Figure 3, 5 with 7) of the plurality of stator vanes so as to penetrate the second of the plurality of stator vanes in the radial direction, 
an intra-rotation-shaft flow passage (The passage from Figure 3, 18 to 10 and Figure 3, 10 and 15) that is defined in the rotation shaft and connects, an inner end (The inner end of Figure 3, 18) in the radial direction of the first intra-vane flow passage and an inner end (The inner end of Figure 3, 7) in the radial direction of the second intra-vane flow passage.
Kreis does not disclose wherein the turbine-cooling system includes
6an extra-turbine flow passage connecting an outer end in the radial direction of the first intra-vane flow passage and an outer end in the radial direction of the second intra-vane flow passage, and 
a boost compressor configured to make the cooling air flow sequentially through the first intra-vane flow passage, the intra-rotation-shaft flow passage, the second intra-vane flow passage, and the extra-turbine flow passage, 

However, Fukue teaches a gas turbine system (Figure 1), comprising: 
a turbine (The turbine formed by at least Figure 1, 9, 20, 21) including 
a rotation shaft (The plurality of Figure 1, 9) configured to rotate around configured to rotate around an axis (Figure 1, C), 
a rotor blade stage (The stage made from the leftmost instance of Figure 1, 21) including a plurality of rotor blades (The leftmost instance of Figure 1, 21) which are arranged on an outer circumference (The outer circumference of Figure 1, 9) of the rotation shaft with intervals in a circumferential direction (The intervals between circumferentially adjacent blades of the leftmost instance of Figure 1, 21); thereof, 
a casing (Annotated Figure 1, labeled casing) surrounding the rotation shaft and the plurality of rotor blades, and 
a plurality of stator vane stages (The stages made from each axial instance of Figure 1, 20), each including a plurality of stator vanes (Figure 1, 20) fixed to the casing and arranged with intervals in the circumferential direction (The intervals between circumferentially adjacent vanes of Figure 1, 20); and 
a turbine-cooling system (Annotated Figure 1, labeled first intra-vane flow passage, second intra-vane flow passage, and extra-turbine flow passage) configured to cool the turbine with cooling air (Column 1, line 52-54),
wherein the turbine-cooling system includes
a first intra-vane flow passage (Annotated Figure 1, labeled first intra-vane flow passage) that is defined in a first (The vane with Annotated Figure 1, labeled first intra-vane flow passage) of the plurality of stator vanes so as to penetrate the first of the plurality of stator vanes in a radial direction (The vertical portions of Annotated Figure 1, labeled first intra-vane flow passage penetrate the first of the plurality of stator vanes in a radial direction), 
a second intra-vane flow passage (Annotated Figure 1, labeled second intra-vane flow passage) that is defined in a second (The vane with Annotated Figure 1, labeled second intra-vane flow passage) of the plurality of stator vanes so as to penetrate the second of the plurality of stator vanes in the radial direction (The vertical portions of Annotated Figure 1, labeled second intra-vane flow passage penetrate the first of the plurality of stator vanes in a radial direction), 
an extra-turbine flow passage (Annotated Figure 1, labeled extra-turbine flow passage) connecting an outer end in the radial direction of the first intra-vane flow passage and an outer end in the radial direction of the second intra-vane flow passage, and 
a boost compressor (Figure 1, 4.  Column 4, line 38-40, 55-57.  The pump is a compressor because the pump compresses (or pressurizes) the air.  See definition of pump from Merriam Webster, Oxford, and American Heritage Dictionary.  Also, Dictionary.com specifically defines compressor as a pump or other machine) configured to make the cooling air flow sequentially through the first intra-vane flow passage, the intra-rotation-shaft flow passage, the second intra-vane flow passage, and the extra-turbine flow passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis wherein the turbine-cooling system includes 6an extra-turbine flow passage connecting an outer end in the radial direction of the first intra-vane flow passage and an outer end in the radial direction of the second intra-vane flow passage, and a boost compressor configured to make the cooling air flow sequentially through the first intra-vane flow passage, the intra-rotation-shaft flow passage, the second intra-vane flow passage, and the extra-turbine flow passage as taught by and suggested by Fukue to re-cool (Column 4, line 33-40. The modification adjusts Figure 3, 19 and 20 of Kreis so that the cooling passage flows from Figure 3, 17 to 5 and adds the extra-turbine flow passage (with the booster pump and cooler) of Fukue to connect the first and second intra-vane flow passages of Kreis).
Kreis in view of Fukue does not teach 6wherein the boost compressor includes an impeller disk that is centered on the axis and integral with the rotation shaft such that the impeller disk protrudes directly radially outward from the rotation shaft.
However, Liang teaches a gas turbine system (Figure 2, 10), comprising: 
a turbine (Figure 2, 8) including 
a rotation shaft (Annotated Figure 2, labeled shaft, 40, 34 and the shaft with Figure 1, 38) configured to rotate around an axis (The central axis of Figure 1), 
a rotor blade stage (Figure 2, 14) including a plurality of rotor blades (The blades of Figure 2, 14) arranged on an outer circumference (The circumference of Figure 2, 34) of the rotation shaft with intervals in a circumferential direction (The plurality of blades are arranged in intervals in a circumferential direction direction), 
a casing (The casing shown in bottom half of Figure 1 surrounding Figure 1, 10) surrounding the rotation shaft and the plurality of rotor blades, and 
a plurality of stator vane stages (The stage created by Figure 2, 12), each including a plurality of stator vanes (Figure 2, 12) fixed to the casing (The vanes are fixed to the casing through Figure 1, 26) and arranged with intervals in the circumferential direction (The plurality of vanes are arranged in intervals in the circumferential direction direction); and 
a turbine-cooling system (Figure 2, 22) configured to cool the turbine with cooling air (Column 1, line 63-64), 
wherein the turbine-cooling system includes
(Column 5, line 32-34) that is defined in a first (The instance of Figure 2, 12 with the cooling passage in Column 5, line 32-34) of the plurality of stator vanes so as to penetrate the first of the plurality of stator vanes in a radial direction,
an intra-rotation-shaft flow passage (Figure 1, 38) that is defined in the rotation shaft and connects, an inner end (The inner end of the cooling passage in Column 5, line 32-34 that is suppled cooling air from Figure 2, 38.  Column 4, line 26-28) in the radial direction of the intra-vane flow passage,
a boost compressor (Figure 2, 18),
wherein the boost compressor includes an impeller disk (Annotated Figure 1, labeled impeller disk) that is centered on the axis and integral with the rotation shaft (The impeller disk is integral with 40 because together they guide the flow to Figure 2, 12) such that the impeller disk protrudes directly radially outward from the rotation shaft (The impeller disk protrudes directly radially outwards from Figure 2, 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis in view of Fukue wherein the boost compressor includes an impeller disk that is centered on the axis and integral with the rotation shaft such that the impeller disk protrudes directly radially outward from the rotation shaft as taught by and suggested by Liang because it has been held that applying a known technique, in this case Liang’s boost compressor according to the steps described immediately above, to a known device, in this case, Kreis in view of Fukue’s turbine-cooling system, ready for improvement to yield predictable results, in this case increasing the pressure of the cooling fluids using the boost compressor described by Liang, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification replaces the boost pump of Kreis in view of Fukue with the boost compressor of Liang and places this boost compressor on the leftmost vertical portion of Figure 3, 15 of Kreis. This portion, in the combined invention, is not part of the intra-rotation shaft flow passage. As a note, placing the pump here still makes the cooling air in the combined invention of Kreis in view of Fukue and Liang flow sequentially through the first intra-vane flow passage, the intra-rotation-shaft flow passage, the second intra-vane flow passage, and the extra-turbine flow passage.).
Regarding claim 2, Kreis in view of Fukue and Liang teach the invention as claimed.
Kreis does not disclose wherein the turbine-cooling system further includes: 
 a cooling unit that is in the extra-turbine flow passage and configured to cool the cooling air.
However, Fukue teaches wherein the turbine-cooling system further includes: 
a cooling unit (Figure 1, 3) that is in the extra-turbine flow passage and configured to cool the cooling air (Column 4, line 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis wherein the turbine-cooling system further includes a cooling unit that is provided in the extra-turbine flow passage and configured to cool the cooling air as taught by and suggested by Fukue in order to re-cool and recirculate the cooling air (Column 4, line 33-40, This is the same modification as claim 1).
Regarding claim 3, Kreis in view of Fukue and Liang teach the invention as claimed.
Kreis further discloses wherein the plurality of stator vane stages are arranged in a main flow direction (Figure 3, 22) parallel to the axis, and
wherein the first of the plurality of stator vanes is in a first of the plurality of stator vane stages (The first stage formed by the plurality of Figure 3, 18), and the second of the plurality of stator vanes is in a second of the plurality of stator vane stages (The second stage formed by the plurality of Figure 3, 5).
Regarding claim 4, Kreis in view of Fukue and Liang teach the invention as claimed.

Kreis in view of Fukue does not disclose wherein the boost compressor is between the intra-rotation-shaft flow passage and the second intra-vane flow passage.
However, Liang teaches wherein the boost compressor is between the intra-rotation-shaft flow passage and the intra-vane flow passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis in view of Fukue wherein the boost compressor is between the intra-rotation-shaft flow passage and the second intra-vane flow passage (In the combined invention of Kreis in view of Fukue and Liang, the intra-vane flow passage of Liang is the second intra-rotation-shaft flow passage of Kreis because both have the cooling air travelling radially outwards) as taught by and suggested by Liang because it has been held that applying a known technique, in this case Liang’s boost compressor according to the steps described immediately above, to a known device, in this case, Kreis in view of Fukue’s turbine-cooling system, ready for improvement to yield predictable results, in this case increasing the pressure of the cooling fluids using the boost compressor described by Liang, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Regarding claim 5, Kreis in view of Fukue and Liang teach the invention as claimed.
Kreis in view of Fukue does not disclose wherein the boost compressor further includes:  
a plurality of blades arranged radially centered on the axis on a surface of the impeller disk facing downstream in the main flow direction; and 
an impeller cover covering the plurality of blades and defining an impeller flow passage between the impeller disk and the impeller cover, 

However, Liang teaches wherein the boost compressor further includes:  
a plurality of blades (Figure 3, 66) arranged radially centered on the axis on a surface (The right surface of Annotated Figure 2, labeled impeller disk) of the impeller disk facing downstream in the main flow direction; and 
an impeller cover (The surface of Figure 2, 34 which covers 36) covering the plurality of blades and defining an impeller flow passage (Figure 2, 36) between the impeller disk and the impeller cover, 
wherein an inlet (The inlet formed by Figure 2, 40) of the impeller flow passage is open to an outlet (The outlet of Figure 1, 38 feeding 40) of the intra-rotation-shaft flow passage and an outlet (The outlet of Figure 2, 36 feeding 42) of the impeller flow passage is open to an inlet (The inlet of the cooling passage in Column 5, line 32-34) of the intra-vane flow passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis in view of Fukue wherein the boost compressor further includes:  a plurality of blades arranged radially centered on the axis on a surface of the impeller disk facing downstream in the main flow direction; and an impeller cover covering the plurality of blades and defining an impeller flow passage between the impeller disk and the impeller cover, wherein an inlet of the impeller flow passage is open to an outlet of the intra-rotation-shaft flow passage and an outlet of the impeller flow passage is open to an inlet of the second intra-vane flow passage (In the combined invention of Kreis in view of Fukue and Liang, the intra-vane flow passage of Liang is the second intra-rotation-shaft flow passage of Kreis because both have the cooling air travelling radially outwards) as taught by and suggested by Liang because it has been held that applying a known technique, in this (This is the same modification as claim 1).
Regarding claim 8, Kreis in view of Fukue and Liang teaches the invention as claimed.
Kreis does not disclose wherein an intra- rotor- blade flow passage is defined in one of the plurality of rotor blades so as to penetrate the one of the plurality of rotor blades in the radial direction, for allowing at least a part of the cooling air which has passed through the first intra-vane flow passage flow to pass through the intra-rotor-blade flow passage.
However, Fukue teaches wherein an intra-rotor-blade flow passage (Any of the cooling passages in Figure 1, 21) is defined in one of the plurality of rotor blades so as to penetrate the one of the plurality of rotor blades in the radial direction (The substantially vertical portions of the cooling passages in Figure 1, 21 penetrate the blade in the radial direction), for allowing at least a part of the cooling air which has passed through the first intra-vane flow passage flow to pass through the intra-rotor-blade flow passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis wherein an intra- rotor- blade flow passage is defined in one of the plurality of rotor blades so as to penetrate the one of the plurality of rotor blades in the radial direction, for allowing at least a part of the cooling air which has passed through the first intra-vane flow passage flow to pass through the intra-rotor-blade flow passage as taught by and suggested by Fukue in order to cool the blades (Column 4, line 9-14, The modification adds a line from the extra-turbine flow passage that feeds the blades).
Regarding claim 9, Kreis in view of Fukue and Liang teaches the invention as claimed. 

wherein the turbine-cooling system further includes a supply flow passage configured to supply the air from the compressor to the extra-turbine flow passage.
However, Fukue teaches a compressor (The compressor of Column 4, line 59-65) configured to rotate along with the rotation shaft (Figure 2 shows the compressor being configured to rotate along with the rotation shaft) so as to compress air (Column 1, line 9-10, Column 4, line 59-65), 
wherein the turbine-cooling system further includes a supply flow passage (Figure 1, 11 and 10) configured to supply the air from the compressor to the extra-turbine flow passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kreis to include a compressor configured to rotate along with the rotation shaft so as to compress air, wherein the turbine-cooling system further includes a supply flow passage configured to supply the air from the compressor to the extra-turbine flow passage as taught by and suggested by Fukue because it has been held that applying a known technique, in this case Fukue’s use of a turbine in a gas turbine engine and use of compressor bleed air as cooling air according to the steps described immediately above, to a known device, in this case, Kreis’s gas turbine system, ready for improvement to yield predictable results, in this case producing high energy flow for the turbine and supplying cooling air to the turbine components, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the turbine of Kreis in the gas turbine engine of Fukue and uses compressor bleed air as the cooling air).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foutch et al (US 20150275769 as referenced in OA dated 11/24/2020) teaches a gas turbine system (Figure 2, 202) comprising a turbine (Figure 2, 220 and 222) including a rotation shaft (Figure 2, 216 and 218) configured to rotate around an axis (The central axis of Figure 2, 216 and 218); a turbine-cooling system (The system to cool the turbine components in Paragraph 0023); and a compressor (Figure 2, 210) configured to rotate along with the rotation shaft thereby compressing air (Paragraph 0032) serving as cooling air (Paragraph 0049), wherein the turbine-cooling system further includes a supply flow passage (Figure 2, 238) configured to supply air led out from the compressor and in Paragraph 0032 and 0033 that the compressor and combustor of a gas turbine engine produce a high energy flow for the turbine.
Johnson et al (US 20180209299 as referenced in OA dated 11/24/2020) teaches that a boost compressor is used to cool a turbine vane.
Brostmeyer (US 20160195018) teaches that a boost compressor is used to cool a turbine blade.
Hoff (US 3936215) teaches that a boost compressor is used to cool a turbine vane.
Mazeaud (US 5163285) teaches that a boost compressor is used to cool a turbine vane.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741